Opinion by
Tilson, J.
In accordance with stipulation of counsel and on the authority of Abstract 16064 and United States v. International Clearing House (24 C. C. P. A. 117, T. D. 48416) knit wool wearing apparel was held dutiable at 45 dents per pound and 50 percent ad valorem under paragraph 1114. Embroidered wearing apparel and embroidered veils similar to those the subject of Pustet v. United States (13 Ct. Cust. Appls. 530, T. D. 41396) and Abstract 11620 were held dutiable at 75 percent under paragraph 1430.